Citation Nr: 0837770	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-06 319	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1961 to 
December 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In February 2004, the Board remanded 
the veteran's claim for additional development.


FINDING OF FACT

It is as likely as not that the veteran developed 
degenerative disc disease of the lumbar spine at L5-S1 with 
right sciatica as a result of his active military service.


CONCLUSION OF LAW

The veteran has degenerative disc disease of the lumbar spine 
at L5-S1 with right sciatica that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

The veteran asserts that he injured his back during active 
military service in 1961.  Specifically, the veteran states 
that, while he was moving cleaning supplies in the 
performance of his duties, he injured his back and he could 
not stand up straight.  The supplies consisted of several 
mops and buckets of water.  He states that he was treated for 
the injury at the hospital at Bunker Hill Air Force Base.  
The veteran states that, shortly thereafter, he was 
discharged from the military as a result of the back injury.  
The veteran maintains that he has experienced back pain since 
that time and he believes that his current low back 
disability is the result of the in-service injury.  Thus, the 
veteran contends that service connection is warranted.

The veteran's post-service medical records include private 
treatment records from several private facilities, dated from 
May 1983 to January 2004.  VA treatment records from the VA 
Medical Centers in Indianapolis, Indiana, and Minneapolis, 
Minnesota, dated from March 2001 to March 2008, are also of 
record.  Regular treatment for low back pain was first 
documented in March 2001.  The veteran had a herniated disc 
at L5-S1 and he underwent a discectomy in May 2001.  The 
veteran most recently underwent VA examination in May 2008.  
The VA examiner provided a current diagnosis of degenerative 
disc disease of the lumbar spine at L5-S1 with right 
sciatica.

The evidence of record clearly shows that the veteran has a 
current low back disability.  Service connection may be 
warranted if the competent medical evidence relates the 
current disability to in-service injury.  No private or VA 
medical professional, in the course of treating the veteran's 
low back disability, has commented on such a relationship.

Here, two VA physicians have provided nexus opinions 
regarding the veteran's low back disability and his stated 
back injury involving the carrying of cleaning supplies.  In 
February 2006, a VA physician reviewed the claim file, 
including a prior September 2005 VA orthopedic examination of 
the spine that did not include an opinion.  The VA physician 
gave the opinion that it was at least as likely as not that 
the veteran's low back condition was related to his military 
service.  The physician reasoned that the veteran's condition 
had been present since his discharge from military service.

The May 2008 VA examiner found that the veteran's low back 
disability was at least as likely as not related to the 
veteran's injury that he sustained while on active duty.  The 
examiner based the opinion on the evidence in the claim file, 
physical findings, the veteran's history, and the examination 
that was conducted.

Should it be established that the veteran's stated in-service 
injury occurred, service connection would be warranted 
because the competent medical evidence indicates that the 
veteran's current low back disability is related to the 
alleged injury.  Two VA physicians have issued opinions 
attributing the veteran's degenerative disc disease to the 
in-service injury and those opinions stand uncontradicted in 
the record.

There are no service medical records available for review in 
the veteran's case.  Multiple requests to the National 
Personnel Records Center (NPRC) have been made.  The NPRC has 
responded that the records are unavailable and were likely 
destroyed by fire.  Only a handful of the veteran's service 
personnel records have been associated with the claim file.  
The records document that the veteran was stationed at Bunker 
Hill Air Force Base when he was discharged from service.

Although there is no documented evidence that the veteran was 
injured during his military service, the Board may not reject 
the veteran's testimony regarding in-service back injury 
without properly assessing its weight and credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Additionally, the veteran is qualified (competent), as a 
layperson, to report symptoms such as back pain, after such 
an injury.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Furthermore, nowhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  

The veteran has stated that he injured his back during his 
active military service.  He is competent to report such an 
injury and the Board finds no reason to doubt his statements.  
Additionally, the veteran provided a statement from his 
uncle, dated in April 2002.  The veteran's uncle recalled 
that the veteran did in fact injure his back in the manner in 
which he stated.  The veteran's uncle stated that the veteran 
was discharged from the military on account of his back 
injury.  Although, there is no indication that the veteran's 
uncle witnessed the injury, his statement provides support 
concerning the occurrence of the veteran's back injury.

In the veteran's case, there is no service department 
documentation of an in-service back injury.  Nevertheless, 
reasonable doubt has been raised regarding such an 
occurrence.  When a reasonable doubt arises concerning an 
issue, such doubt will be resolved in favor of the veteran.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
Here, when resolving reasonable doubt in favor of the 
veteran, it is as likely as not that he injured his back 
during active military service.  The competent medical 
evidence relates his current low back disability to the in-
service injury reported by the veteran.  Thus, it is as 
likely as not that the veteran developed a low back 
disability as a result of his active military service.  
Accordingly, service connection is warranted for degenerative 
disc disease of the lumbar spine at L5-S1 with right 
sciatica.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine at L5-S1 with right sciatica is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


